Citation Nr: 0101652	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of a Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran an increased 
rating, to 30 percent, for his service connected post 
traumatic stress disorder.  He responded with a November 1999 
notice of disagreement.  A November 1999 statement of the 
case was afforded him, and he in turn filed a November 1999 
VA Form 9, perfecting his appeal.

FINDING OF FACT

The veteran's service connected post traumatic stress 
disorder results in difficulty in establishing and 
maintaining effective social relationships, due to such 
symptoms as panic attacks, irritability, and mild memory 
loss.  

CONCLUSION OF LAW

An increased rating, to 50 percent and no higher, is 
warranted for the veteran's post traumatic stress disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1999, the veteran filed a claim for an increased 
rating for his service connected psychiatric disorder, at the 
time rated as 10 percent disabling.  

The veteran was afforded a September 1999 VA psychiatric 
examination.  He reported some military and VA psychiatric 
treatment during and immediately following his service 
period, but none in the last 20 years.  He also ceased taking 
medication for his anxiety approximately 10 years ago.  He 
had some private psychiatric treatment in the past, but did 
not report any current psychiatric treatment.  His reported 
symptoms included problems both falling and staying asleep, 
nightmares approximately twice a month, and a general feeling 
of nervousness.  He has fears of water and driving, and 
reported that crowds cause him panic attacks.  Daily 
intrusive recollections of his wartime experiences were also 
reported by the veteran.  He avoids war movies, and becomes 
tearful when discussing his experiences during service.  He 
described himself as short-tempered and irritable, usually 
with his wife.  He also reported a heightened startle 
response.  Following service, he worked for a railroad 
company for 43 years until his retirement in 1982.  During 
that time, he and his wife of 57 years raised three children, 
all since grown.  He reported no history of drug or alcohol 
abuse.  

Objective evaluation of the veteran revealed him to be alert 
and fully oriented, in good contact with reality and with no 
signs or symptoms of psychosis.  He did have some mild 
confusion about past events and time sequences, and his past 
recollections were in general somewhat fuzzy.  His affect was 
somewhat stilted and blunted, and he seemed uncomfortable and 
"on the edge" during the examination.  He was tearful at 
times.  His judgment and insight appeared to be adequate.  
His memory and intellect appeared to be within normal limits 
for a man of the veteran's age, but suggested some mild 
confusion and impaired concentration, mild in nature.  His 
mood reflected "significant depression," and the veteran 
was embarrassed to be reacting to his wartime experiences in 
the present manner.  The examiner suggested a diagnosis of 
chronic post traumatic stress disorder, versus psychoneurosis 
and generalized anxiety disorder, was more applicable to the 
veteran.  This disorder was "moderately severe" at the 
present time, and adversely affected his familial and social 
relationships.  A Global Assessment of Functioning (GAF) 
score of 55 was assigned.  He was considered competent to 
manage his VA benefits.  

The RO considered this evidence and in an October 1999 rating 
decision, awarded the veteran an increased rating, to 30 
percent, for his service connected psychiatric disability.  
He responded with a November 1999 notice of disagreement, 
stating his contention that a 50 percent disability rating 
was warranted in his case.  A November 1999 statement of the 
case was afforded him, and he in turn filed a November 1999 
VA Form 9, perfecting his appeal.  


Analysis

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder, currently rated as 
30 percent disabling.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (West 1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2000).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).  

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411.  Under this code, a 50 
percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The rating criteria provide that a 70 percent 
rating be granted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

For the reasons to be discussed below, an increased rating, 
to 50 percent and no higher, is warranted for the veteran's 
service connected post traumatic stress disorder.  

The recent medical evidence of record consists chiefly of the 
September 1999 VA medical examination report which 
demonstrates significant social impairment resulting from the 
veteran's psychiatric disability.  He reported that being in 
crowds triggers panic attacks, and he related that he had a 
short temper and hyper-irritability.  He also displayed some 
mild confusion associated with his long-term memory.  His 
concentration was mildly impaired, and his mood reflected 
"significant depression."  According to the September 1999 
VA examination report, the veteran has a GAF score of 55, 
indicative of moderate symptoms, or any moderate difficulty 
in social, occupational, or school functioning.  American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., pp. 46-47 (1994).  In light of 
38 C.F.R. §§ 4.3 and 4.7, the preponderance of the evidence 
supports an increased rating of 50 percent for the veteran's 
psychiatric disability.  

However, a clear preponderance of the evidence is against an 
increased rating to 70 percent, as the criteria for such a 
rating have not been met.  The veteran has reported no 
suicidal ideation.  Obsessive rituals were not been noted by 
the VA medical examiner or reported by the veteran.  
Likewise, the veteran has normal 



speech patterns, cognition, and orientation, without gross 
delusions or hallucinations.  His insight and intellect have 
been described by examiners as adequate.  He has been judged 
competent to manage his VA benefits.  The veteran has not 
reported experiencing panic attacks on a near-continuous 
basis, but only when in crowds.  Although he has some 
symptoms of depression, these symptoms do not restrict his 
ability to function independently, appropriately, and 
effectively.  The veteran has demonstrated the ability to 
live on his own, along with his wife, and manage his own 
household at all times subsequent to service.  Following 
service, he was able to maintain regular employment for 43 
years prior to his retirement.  

Regarding his impulse control, he has reported no homicidal 
thoughts or plans, or any legal difficulties.  He has not 
required regular psychiatric counseling and/or medication for 
approximately 10 years, and has had no recent periods of 
psychiatric hospitalization.  He has no history of drug or 
alcohol abuse.  He was alert and fully oriented at the time 
of examination, and demonstrated no signs or symptoms of 
psychosis.  No deficits in personal care or grooming were 
noted.  Finally, the veteran himself has asserted in his 
November 1999 notice of disagreement that a 50 percent rating 
is sufficient in his case, and wrote "if I am granted 50% I 
withdraw my appeal."  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no recent periods of hospitalization, and is 
not shown by the evidence to present marked interference with 
employment, as the veteran is retired.  Therefore, the 
assignment of an 


extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
post traumatic stress disorder is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  


ORDER

An increased rating of 50 percent is assigned for the 
veteran's service connected post traumatic stress disorder.  




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

